Case 1:19-cv-02676-CMA-KMT Document 14 Filed 02/12/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT FOR
                                THE DISTRICT OF COLORADO


   AMERICA 2030 CAPITAL LIMITED,

           Plaintiff,                                          C.A. No. 1:19-cv-02676
                                                               CMA-KMT
                    v.
   SUNPOWER GROUP LIMITED, et al.

           Defendant.



                  AFFIDAVIT IN RESPONSE TO ORDER TO SHOW CAUSE

         Plaintiff, America 2030 Capital Limited, hereby responds to Magistrate’s Order of January

  22, 2020 to Show Cause why this “case should not be dismissed for with prejudice as permitted

  by D.C. COLO. LCivR 41.1 and Ehrenhaus v. Reynolds.”

         Under Ehrenhaus v. Reynolds, the court applies a five part test to determine if dismissal is

  appropriate given the individualized circumstances of each case. The five factors to be considered

  are: “(1) the degree of actual prejudice to the defendant; (2) the amount of interference with the

  judicial process; (3) the culpability of the litigant; (4) whether the court warned the party in

  advance that dismissal of the action would be a likely sanction for noncompliance; and (5) the

  efficacy of lesser sanctions.” Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992).

  Furthermore, these factors are not to be considered a “rigid test”, but rather, should be

  considerations in determining if dismissal is an appropriate sanction. Id.

         It is well recognized that a sanction of dismissal is “very harsh” and should be used “only

  in extreme situations, when there is a clear record of delay or contumacious conduct, or when the

  other less drastic sanctions have proven unavailing.” Williams v. Chicago Board of Education, 155

  F.3d 853, 857 (7th Cir. 1998).



                                                 1 of 3
Case 1:19-cv-02676-CMA-KMT Document 14 Filed 02/12/20 USDC Colorado Page 2 of 3




  In the present case, the sanction of dismissal is based on a missed status report deadline. While

  Plaintiff did miss the deadline, this is the first event in this case that demonstrates a failure to

  comply with court orders on behalf of the Plaintiff. In Doe v. Xudong, the court similarly dismissed

  a case for a missed status report deadline. 123 Fed.Appx 727, 729 (7th Cir. 2005). However, this

  dismissal was overturned based on the facts that this was a singular error and there had been no

  explicit warning leading up to the dismissal. Id. Similarly, in the present case, no explicit warning

  regarding a possibility of dismissal was ever issued to the Plaintiff. Alternatively, in Cohen v.

  Hoyer, a dismissal was upheld after a missed status report deadline; however, this case is easily

  distinguished from the present case given that there was a twenty (20) month period of inactivity

  during which the defendant answered and the plaintiff failed to ever respond. 32 Fed.Appx.

  755,759 (7th Cir. 2002). The Court determined that the dismissal was appropriate given a failure

  to prosecute for a prolonged period of time and inactivity on behalf of the plaintiff despite ongoing

  settlement discussions between both parties. Id. While a dismissal may be appropriate if there was

  a pattern of missed deadlines, non-compliance with the court, and prolonged periods of inactivity,

  that is simply not the case in the present situation. The Ehrenhaus factors support this.

          Under the first factor, prejudice to the defendant, the Defendant has yet to respond in this

  case. Therefore, the dismissal of this case only would affirm that the lack of response has been

  appropriate in this case. As to the second factor, interference in the judicial process, Plaintiff has

  high regard for court orders and compliance with those orders. While the missed deadline cannot

  be ignored, it is the first issue of non-compliance in this case; and therefore, the Plaintiff asserts

  that dismissal is too extreme of a sanction. As to the third factor, culpability of the litigant, Plaintiff

  takes responsibility for the missed deadline and intends to adhere to the March 11, 2020 deadline




                                                    2 of 3
Case 1:19-cv-02676-CMA-KMT Document 14 Filed 02/12/20 USDC Colorado Page 3 of 3




  to file all return of services. Under the fourth factor, advanced warning of the dismissal, there was

  no advanced warning or indication to Plaintiff that this case would be dismissed for one missed

  deadline. Furthermore, Plaintiff has adhered to all other court orders for this case and intends to

  continue to do so for the duration of the case. Finally, as to the fifth factor, the efficacy of lesser

  sanctions, Plaintiff intends to continue to comply with court orders. In this particular case, Plaintiff

  asserts that a lesser sanction, if any sanction, would be appropriate given the singular missed

  deadline for the status report. Therefore, under the Ehrenhaus factors, dismissal as a sanction in

  this specific case is harsh, severe, and deprives Plaintiff the opportunity to move forward in the

  interest of seeking justice.

          Furthermore, Plaintiff requests a leave to file the status report. Should this request be

  granted, Plaintiff intends to file the status report no later than Tuesday, February 18, 2020.

  Additionally, Plaintiff intends meet the March 11, 2020 deadline to file all return of service.



          WHEREFORE, for all the reasons set forth above, Plaintiff respectfully moves this Court

  to allow this action to go undismissed and to move forward in adherence with the deadlines and

  orders established by this Court.



  Dated: February 12, 2020

                                                                                       /s/ Jaitegh Singh
                                                                            Jaitegh Singh, Esq. #48585
                                                                                 Attorney for Plaintiffs
                                                                                7424 S University Blvd
                                                                                     Ste E PMB 85099
                                                                                 Centennial, CO 80122
                                                                                          212-687-2578
                                                                                    jt@jtsinghlaw.com




                                                   3 of 3
